EXHIBIT 10.6

 

Office Lease Contract

 

Lessor (Party A): Beijing Lituo Lianchuang Enterprise Management Co., Ltd.

Lessee (Party B): Beijing Yunguhui Information Technology Co., Ltd.

Signing Date: August 21, 2017

Signing Place: Chaoyang District, Beijing City

 



  1

   



 

Part I. Lease Terms

 

I. The Parties

Lessor (Party A): Beijing Lituo Lianchuang Enterprise Management Co., Ltd.

Address: 12A, Building 11, Zone 4, Wangjing Dongyuan, Beijing City

 

Lessee (Party B): Beijing Yunguhui Information Technology Co., Ltd.

Address:

 

II. Leased Property and Leased Floor Area

 

1. Party A agrees to lease out and Party B agrees to lease Room 1801-08
(hereinafter referred to as the “Property”), F/18 of No. 4 Business Office
Building (hereinafter referred to as the “Office Building”) in the Land Parcel
1008-627, Plot 3, Cuigezhuang Town Dawangjing Village Environmental
Rehabilitation Land Reserve Project, Chaoyang District, Beijing City (No. 11
Building, Zone 4, Wangjing Dongyuan). As confirmed by both parties, the leased
floor area (hereinafter referred to as the “Leased Floor Area”) is 298 square
meters (including the net floor area and shared floor area).

 

2. Leased Floor Area refers to the area used to calculate the rent of the
Property, property management fees and other expenses calculated on the basis of
the area of the Property. Party A and Party B hereby agree and confirm that the
rent, property management fees and other fees (if any) are all calculated based
on the Leased Floor Area specified in this Article.

 

III. Lease Term

 

1. Lease term of the Property: The lease commencement date is August 24, 2017,
and the lease expiry date is August 23, 2022.

 

2. Rent and Payment Method

 

The monthly rent for the Property is: 86,109.58 yuan (including property
management fees, heating services and invoices) and is subject to increase: The
rent shall be increased by 6% in the third year (monthly rent: 91,276.16 yuan),
by 5% in the fourth year (monthly rent: 95,839.97 yuan), and by 5% in the fifth
year (monthly rent: 100,631.97 yuan)

 

(2) The property management fee for the Property shall be settled on a monthly
basis: The property management fee rate is 25 yuan/square meter/month and the
total amount is: 7,450 yuan. The rent payment method by Party B: Party B shall
pay an amount equivalent to six-month rent, half of which as rent for three
months and the rest as lease deposit. Party B shall pay the rent for a month 15
working days in advance. No deduction is allowed.

 

(3) Before August 24, 2017, Party B shall pay the lease deposit and rent for the
period from August 24 to November 23, 2017 as well as the property management
fee for the period from August 24 to September 12, 2017. The total amount is
465,004.48 yuan (in words: RMB Four Hundred and sixty Five Thousand, and Four
Point Forty Eight only). Amount payable = 516657.48 (half as rent for three
months and the rest as lease deposit) – 56620 (20-day rent-free period) +4967
(20-day property management service fee)

 



  2

   



 

3. Other Expenses

 

Under this Contract, other expenses payable by Party B according to the bill
issued by the property management company of the Office Building are as follows:

 

(1) From the date of handover of the Property, Party B shall bear the
electricity, communication and additional air-conditioning usage fees of the
Property (if applicable);

 

(2) The normal air-conditioning usage time shall be subject to the provisions of
the property management company. If Party B requests additional use of
air-conditioning beyond this period, Party B shall promptly notify the property
company according to the requirements of the property management company, and
pay fees for additional use of the air-conditioning services according to the
provisions of the property management company;

 

(3) In addition to the above-mentioned fees charging items, if Party B has other
expenses payable in connection with the Property in accordance with applicable
government regulations, Party B shall pay in time after receiving the payment
notice from the relevant fee charging departments;

 

(4) All expenses incurred by Party B in the use of the Property, including but
not limited to rent and fees set forth in this Article are collectively referred
to as ("Payables"). Payables shall be settled in RMB.

 

IV. Lease Deposit

 

1. The lease deposit is equivalent to three-month rent. In paying for the first
time, the deposit totals 258,328.75 yuan.

 

2. During the lease term, if Party B has any amount in arrears, Party A may
deduct the payment in arrears from the lease deposit and request Party B to make
up the deposit. Party B shall make the payment within 5 working days after
receiving the notice.

 

3. Account Details of Party B:

 

Account
Name:                                                                                              

Deposit
Bank:                                                                                                 

Account Number: 

 

V. Handover of Property

 

1. On condition that Party B has paid the corresponding lease deposit and the
first-period rent in accordance with the provisions of this Contract, Party A
will hand over the Property to Party B in accordance with the standard for an
office building before August 24, 2017. If Party A fails to hand over the
Property on time, the lease term shall be postponed accordingly.

 

2. Party A shall hand over the Property to Party B in the standard condition of
an office building. Takeover of the Property means confirmation by Party B that
the Property is in a rentable state. If any damage or defect in the Property is
discovered in handing over the Property, Party A will repair it as soon as
possible.

 

VI. Use Purpose

 

Party B promises to Party A that the Property will only be used for office
purpose by Party B.

 

VII. Special Provisions

 

1. If the Property is still available for lease at the expiry of the lease term
of the Contract, and Party B needs to continue to rent the Property, Party B
shall submit to Party A a written request to continue to lease the Property six
months before the expiry of the lease term. After consent of Party A, the
parties shall negotiate the lease conditions and sign a new lease contract. If
Party B fails to send a notice of renewal of the lease within the time specified
or the parties fail to reach agreement on the lease term and sign a new contract
within 3 months after a notice of renewal of the lease is sent by Party B, the
Contract shall be terminated on the expiry of the lease term.

 



  3

   



 

2. After signing of the Contract, there is a rent-free period from August 24,
2017 to September 12, 2017. During the rent-free period, no rent will accrue,
but the property management fee, water and electricity charge, and Internet
access fee and all other fees chargeable against Party B shall still be paid by
Party B.

 

3. If the lease is early terminated or breach of Contract occurs with the fault
of Party B, the lease deposit will not be refunded, and Party B shall make up
the rent for the rent-fee period elapsed.

 

VIII. Decoration

 

1. Party B may carry out decoration work after Party A hands over the Property.
The decoration progress and expenses are irrelevant to Party A.

 

2. During the decoration period, Party B shall purchase construction all risks
insurance and other necessary insurances including third-party liability
insurance at its own expense;

 

3. Party B shall abide by the decoration laws and regulations, as well as the
relevant provisions of the property management company, and pay the property
management company a decoration deposit for the decoration. The amount of the
decoration deposit shall be subject to the amount specified by the property
management company. The decoration deposit will be returned to Party B after the
completion of the decoration work and acceptance by the property management
company (but Party A has the right to deduct from the decoration deposit any
amount for losses caused by Party B to Party A during the decoration period);

 

4. The contact information of the parties is as follows:

 

Party A: Beijing Lituo Lianchuang Enterprise Management Co., Ltd.

Address: 12A, Zhongguojin, Greenland Center, Hongtai East Street, Chaoyang
District, Beijing City

Tel: 18646880331

e-mail: [cpst_ex106img15.jpg]

Contact person: Wang Zhaoxuan

Party B: Beijing Yunguhui Information Technology Co., Ltd.

Address: Room 1801-08, 18/F, No. 11 Building, Wangjing Dongyuan, Chaoyang
District, Beijing City

Tel: 13699223617

E-mail: 304692208@qq.com

Contact person: Wang Xing

Any change in the above-mentioned contact information shall be notified in
writing to the other party in advance. Otherwise, the notice sent by the other
party to the above-mentioned address shall be deemed to be served, and the
adverse consequences arising therefrom shall be borne by the party made the
change.

 



  4

   



 

Part II. Detailed Lease Provisions

 

IX. Rights of the Parties

 

1. Rights of Party A:

 

(1) Party A has the right to collect from Party B the amount payable by Party B
under this Contract in accordance with the time and manner stipulated in this
Contract;

 

(2) Within the last 3 months of the lease term specified in this Contract, Party
A may, after prior notice to Party B, visit the Property together with potential
tenants during normal office hours of Party B. Party A shall not affect Party
B's normal office work;

 

2. Rights of Party B:

 

(1) Party B has the right to use the Property for the agreed use purpose during
the lease term;

 

(2) During the lease term, if Party A sells the Property or the Property is
disposed of for realizing the mortgage right, Party B agrees to waive the right
of first refusal. Party A hereby guarantees that the rights of Party B under
this Contract will not be affected.

 

XI. Obligations of the Parties

 

1. Party A shall perform the following obligations:

 

(1) Party A shall keep the public facilities and public parts of the Office
Building in good working conditions;

 

(2) Party A shall keep the public spaces of the Office Building clean;

 

(3) Party A shall maintain the public order and safety of the Office Building;

 

(4) Party A shall maintain the normal operation of elevators, fire facilities,
air conditioners and other equipment in the Office Building;

 

(5) Party A shall hand over the Property on time and ensure that Party B may use
the Property and its ancillary equipment normally;

 

(6) Party A shall guarantee the normal operation of power supply, heating and
air-conditioning facilities within the Property;

 

(7) Party A shall issue a corresponding invoice to Party B within ten working
days after receiving the rent of each period.

 

2. Party B shall perform the following obligations:

 

(1) Party B shall use the Property in accordance with the agreed use purpose
specified in this Contract and comply with the relevant management systems
formulated by the property management company;

 

(2) Party B shall not sublease the Property. Otherwise it is deemed a breach of
Contract.

 

(3) If the company of Party B is under any of the following circumstances, Party
B shall notify Party A 15 days in advance of the following: merger, division,
bankruptcy, liquidation, dissolution, change of its controlling shareholder or
its actual controller if it is a limited liability company; change of company
name.

 

(4) Before the expiry of the lease term or any renewal period, no party may
unilaterally terminate this Contract.

 

(5) Party B shall not use the Property for any other purposes, including but not
limited to illegal criminal activities, manufacture/storage of explosives,
prohibited goods or other inflammable or explosive dangerous goods, or using it
for residential purpose or as a dormitory, dwelling place or club.

 

(6) If Party B needs to load or unload goods, Party B shall comply with the
requirements of the property management company regarding the time, service
entrance/exit and cargo elevators and shall not damage the Property or any
public facilities of the Office Building.

 



  5

   



 

(7) During the lease term, Party B shall not create or permit others to create
large noises violating the noise nuisance standards and shall not disturb other
owners or tenants in the Office Building. Party B shall not make odors or fumes
in the Property, as this may cause nuisance to other owners or tenants in the
Office Building.

 

(8) If, due to improper design/installation of the installation/reconstruction
area where any water pipes, washing facilities or sanitary facilities are
installed in the Property, leakage, blockage, damage or stoppage occurs to the
sewers, washing facilities or sanitary facilities or other pipes in the public
area of the Property or the Office Building, Party B shall repair it and resume
operation as soon as possible. Otherwise, the property management company will
arrange to clean, repair or replace these facilities/pipes all at the expenses
of Party B.

 

(9) Without the prior written consent of Party A or the property management
company, Party B shall not install any equipment which needs to be connected to
the fire, alarm and/or security system of the Office Building or which may
affect their normal use.

 

(10) If the glass curtain wall of the Property is damaged with the fault of
Party B, Party B shall repair it at its own expense (i.e., all the costs for
replacing the glass of the same specifications, including but not limited to
glass, transportation, labor, taxes, etc.).

 

XI. Party B hereby Agrees as follows:

 

Party A shall not be liable for any damage (if any) incurred under any of the
following circumstances:

 

1. External supply interruption or failure beyond the control of Party A occurs,
whereby the supply of water, electricity, communication, air conditioning,
elevators and other public facilities of the Property are temporarily suspended
or the services are temporarily interrupted, causing loss and inconvenience to
Party B;

 

2. Party B suffers any loss and/or injury with its own fault;

 

3. Any personal injury or property damage occurs at any time in the Property
without the fault of Party A;

 

4. The security services provided by the security personnel, personnel on duty
and electronic anti-theft system of the property management company for the
Office Building do not mean that Party A is responsible for the security of the
Property or personnel or properties of Party B.

 

XII. Decoration Terms

 

If the decoration carried out by Party B damages the main structure of the
Property and/or causes any loss to Party A and/or other related parties, Party B
shall immediately correct and compensate the other relevant parties according to
the requirements of the property management company. If Party B fails to correct
and/or compensate within the reasonable time specified by Party A or the
property management company, Party B shall be deemed to be in breach of this
Contract.

 

XIII. Maintenance and Repair of the Property

 

1. Party B shall keep the Property and all the facilities, equipment and
pipelines in the Property, as provided by Party A, in good repair and clean.

 

2. Upon prior notice, Party B shall allow Party A, the property management
company and their authorized personnel to enter the Property at a reasonable
time to carry out necessary repairs or maintenance, but Party A shall not cause
interference to Party B. In the event of an emergency, Party A or the property
management company and/or their authorized personnel may enter the Property
without prior notice. If Party B does not cooperate and/or prevent Party A or
the property management company from carrying out the maintenance work, all
consequences so incurred by shall be assumed by Party B. If, after the repair or
maintenance, Party B discovers any damage in the Property and any malfunction or
defect in any facility, equipment or pipeline, Party B shall promptly notify
Party A or the property management company in writing.

 



  6

   



 

3. Party B shall ensure that its employees, contractors, agents, customers and
visitors properly use and take care of the Property and facilities, equipment
and pipelines in it, and shall be responsible for repairs if any damage occurs
to the Property and/or any of the facilities, equipment and/or pipes with the
fault of its employees, contractors, agents, customers and/or visitors. If Party
B fails to repair it, Party A may repair it on its behalf, at the expenses of
Party B. In addition, Party B shall compensate Party A for all the losses
incurred by Party A due to Party B’s delay in the repair.

 

XIV. Return of the Property

 

When the lease term expires or the Contract is early terminated, Party B agrees
as follows:

 

1. Party B shall hand back the Property within 5 days after the expiry of the
lease term or the early termination of this Contract. The office furniture in
the Property shall be removed from the Property, and the relevant logo shall be
dismantled to ensure that the Property is in a good, clean and suitable for use
status (except for normal wear and tear).

 

2. If Party B has any payment in arrears and fails to make the payment within 7
days after receipt of a written notice sent by Party A, Party A or the property
management company has the right to prevent Party B from transferring or
concealing properties or evacuating without paying up the amount in arrears.

 

3. Party A shall notify Party B so that the inventory of items left by Party B
is made while Party B is present. If Party B fails to be present though notified
by Party A, Party B agrees that Party A shall be solely responsible for the
inventory, and the inventory records prepared by Party A shall be used as a
basis acceptable by Party B. Party A has the right to transfer the items to a
place that Party A deems appropriate.

 

4. If within 30 days after the inventory by Party A, Party B still fails to pay
all the expenses in arrears, Party A has the right to dispose of the items left,
and use the proceeds to cover the unpaid expenses. If there is any
insufficiency, Party B shall still make it up.

 

XV. Lease Deposit

 

1. Party B shall pay the lease deposit agreed in this Contract to ensure that
Party B fully performs and complies with this Contract.

 

2. In the event of a breach of Contract as prescribed in Article 16, Party A
shall have the right to terminate this Contract and confiscate the lease
deposit. In such case, Party A has the right to choose not to cancel this
Contract, but to deduct from the lease deposit any rent, property management fee
and/or other expenses in arrears and for the losses occurred due to breach of
Contract by Party B. If there is any insufficiency, Party A has the right to
recover from Party B. After the deduction, Party B shall make up the lease
deposit within 7 working days after receiving a notice from Party A.

 



  7

   



 

3. After the expiry of the lease term, Party A shall return the lease deposit to
Party B within 3 days if all of the following conditions are met by Party B:

 

(1) All rents, property management fees, electricity fees, heating fees,
communication fees and other payables are paid up by Party B;

 

(2) Procedures for handing back the Property are completed by Party B with Party
A on or before the expiry of the lease term;

 

(3) The industrial and commercial registration that the Property is used as the
registration place of Party B and the lease registration (if any) are cancelled
or transferred by Party B; (4) A bank account to receive the returned lease
deposit is provided, and the original of the receipt of the lease deposit as
well as other related documents reasonably requested by Party A are returned.

 

(5) Party B shall, after the termination or early termination of this Contract,
promptly cancel the industrial & commercial and taxation registration with the
Property as the registered address, pay up all payables relating to the Property
and complete the cancellation procedures of the relevant account. If Party B
fails to complete such cancellation procedures within 30 days after the
termination or early termination of this Contract, Party B shall be deemed to
authorize Party A to handle the relevant cancellation procedures on its behalf,
and all expenses arising therefrom shall be borne by Party B.

 

(6) During the lease term, if the lease deposit in Party A's account is
deducted, offset and/or used as compensation (whether the lease deposit is fully
or partially deducted, offset, etc.) for reasons of Party B, and thus its amount
is less than that specified in this Article, Party B shall, within 5 working
days after written request of Party A, make up the lease deposit.

 

XVI. Liabilities for Breach of Contract

 

1. In the event of any one or more of the following circumstances:

 



· Party B delays in the payment of the rent specified in this Contract for more
than 5 days;

 

 

· Party B terminates the lease under this Contract before the expiry of the
lease term without consent of Party A;

 

 

· Party B is unable to continue to perform this Contract due to
bankruptcy/liquidation;

 

 

· The Property is subject to judicial procedures or enforcement measures for the
reasons of Party B or its sub-leasing customers;

 

 

· With the fault of Party B or its sub-leasing customers, Party A or Party A's
representative, executives and/or shareholders are sued, brought to arbitration,
subjected to administrative punishment or investigated of criminal
responsibilities;



 

Party A has right to take the following measures, separately or jointly:

 

(1) Party A may at any time enter the Property or any part thereof to take back
the entire Property or take measures to prevent Party B from entering the
Property and the Contract shall be immediately terminated;

 

(2) Party A has the right to file a lawsuit due to Party B’s breach of Contract
or failure to perform the terms of this Contract;

 

(3) Party A may confiscate the lease deposit;

 

(4) Party A may request Party B to pay the rent, property management fee and/or
other payables within 7 days after the occurrence of such circumstance;

 

(5) Party A has the right to suspend the supply of water, electricity,
air-conditioning and communication (if applicable) services after prior notice
for purpose of urging Party B to fulfill its obligations hereunder.

 



  8

   



 

2. In the event of any one or more of the following circumstances:

 



· Before the expiry of the lease term, Party A terminates the lease not in
accordance with the provisions of this Contract;

 

 

· Party A is unable to continue to perform this Contract due to
bankruptcy/liquidation;

 

 

· The Property is unable for normal use for more than 15 days since Party A is
subjected to judicial procedures with its own fault.



 

Party B has the right to take the following measures, separately or jointly:

 

(1) Party B may at any time terminate this Contract and hand back the Property;

 

(2) Party B has the right to file a lawsuit due to Party A’s breach of Contract
or failure to perform the terms of this Contract;

 

(3) Party B may request Party A to waive the rent for the period during which
the Property is unable for normal use;

 

(4) Party B may request Party A to return the rent for the period not used and
the lease deposit;

 

3. During the performance of the Contract, if the rent under this Contract is
not paid according to the method and time stipulated in this Contract, Party A
has the right to charge liquidated damages at the rate of 5‰ per day for the
portion overdue.

 

4. If Party B fails to pay the rent and/or property management fee as stipulated
in this Contract, Party A has the right to apply for a payment order from the
People's Court in accordance with the relevant provisions of the Civil Procedure
Law of the People's Republic of China.

 

5. If Party A fails to return the lease deposit and/or other expenses under in
this Contract, Party B has the right to apply for a payment order from the
People's Court in accordance with the relevant provisions of the Civil Procedure
Law of the People's Republic of China.

 

6. In the event that Party A is entitled to termination of the Contract
hereunder, Party A shall terminate the Contract by sending a written notice to
that effect to Party B. Party B shall hand back the Property to Party A in
accordance with the property status stipulated in this Contract within the time
limit specified by Party A. If Party B fails to move out within the time limit,
Party A has the right to immediately enter the Property and take back the
Property. In addition, Party B shall compensate for the loss so incurred by
Party A.

 

7. In the event that Party B is entitled to the termination of the Contract
hereunder, Party B shall terminate the Contract by sending a written notice to
that effect to Party A. Party A shall take back the Property within the time
limit specified by Party A. If Party A delays in taking back the Property, the
loss so incurred shall be borne by Party A.

 

XVII. Notice

 

Any and all notices shall be served in writing and shall be served to the
address or fax number or e-mail address of the other party as specified in this
Contract. If sent by Party A, it may be sent to the Property or the address of
Party B in China last informed to Party A. Any party who intends to change its
mailing address, fax number or e-mail address shall promptly notify the other.
Otherwise, all consequences so incurred shall be assumed by the party making the
change.

 



  9

   



 

2. Any notice sent by a party to the other party shall be deemed served in the
following circumstances:

 

(1) If delivered by hand or by courier, when it is sent to the relevant address
and signed by the other party;

 

(2) If sent by a registered mail, 2 working days after sending;

 

(3) If sent by fax or e-mail, it will be deemed served after successful
transmission.

 

XVIII. Other Provisions

 

1. Party A and Party B shall bear their own attorney fees (except for the
attorney fee incurred in the dispute resolution procedures, whether in a
litigation or arbitration, as a result of a party's breach of Contract) and the
expenses incurred in the process of negotiation, preparation, and signing of
this Contract. Party B shall, in accordance with the law, pay the relevant taxes
and fees (if any) charged on them on time.

 

2. If Party B is a company, partnership or other organization, Party B
guarantees that it has the right and ability to conclude and perform this
Contract, and shall produce Party A its business license and power of attorney
(if applicable) and other documents to prove its rights and authorization
(proving that it has obtained internal approval to sign and perform this
Contract) before signing this Contract. Otherwise, Party B may be deemed not
entitled to enter into this Contract.

 

3. This Contract shall come into force upon signature and seal by both Parties;

 

4. If any clause of this Contract is invalid or unenforceable due to illegality,
it shall not affect the validity of other clauses.

 

5. This Contract and its contents, including all the related materials, and
other business information of the parties, shall be trade secrets. No party may
disclose to any third party or make public any such trade secrets without
consent of the other, whether or not the Contract is terminated, unless it is
necessary for filing with the government or for judicial process. Otherwise, the
defaulting party shall compensate for all the loss so incurred by the observant
party.

 

6. A dispute between the parties in the performance of this Contract shall be
settled through negotiations. If the negotiation fails settle the dispute,
either party may file a lawsuit with the people's court with jurisdiction over
the place where the Contract is signed.

 

7. This Contract, together with its appendixes, is made in quadruplicate, each
party holding two copies. The copies shall have the same legal force.

 

8. This Contract shall be governed by and interpreted in accordance with laws of
the People's Republic of China.

 

If Party B is a company, partnership or other organization, Party B shall,
before signing this Contract, provide Party A with a copy of its valid business
license or registration certificate issued by the government of the People's
Republic of China. If the Contract is signed not by the legal representative or
person in charge, a Power of Attorney signed by the legal representative or the
person in charge and stamped with the company's official seal shall be produced,
and a copy of the identity document of the authorized person shall be provided.

 

[No text below]

 



  10

   



 

(No text below. Signature page for the Office Lease Contract made and entered
into by and between Beijing Lituo Lianchuang Enterprise Management Co., Ltd. and
Beijing Yunguhui Information Technology Co., Ltd.)

 

 



Lessor (Party A):

Beijing Lituo Lianchuang Enterprise Management Co., Ltd.

Legal Representative/Authorized

Representative:

 

Lessee (Party B):

Beijing Yunguhui Information Technology Co., Ltd.

Legal Representative/Authorized

Representative:

 

 

 

Signature and Seal:

Signing Date:

 

Signature and Seal: Signing Date:

 

 

 

 [cpst_ex106img16.jpg]

 

 [cpst_ex106img17.jpg]

 

 

 

(Beijing Lituo Lianchuang Enterprise Management Co., Ltd.

Dedicated Contract Seal) (sealed)

 

(Beijing Yunguhui Information Technology

Co., Ltd.) (sealed)



  

 



11



 